Case 1:18-cv-10132-ALC Document 1 Filed 11/01/18 Page 1 of 6

Martin F. Casey

CASEY & BARNETT, LLC
305 Broadway, Ste 1202

New York, New York 10007
(212) 286-0225

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

C. H. ROBINSON COMPANY, INC. X
Plaintiff, 18 Civ.
- against - COMPLAINT
MAERSK LINE A/S d/b/a MAERSK LINE.
Defendant.
X

 

Plaintiff, C. I~I. ROBINSON COMPANY, INC., by and through its attorneys, Casey &

Bamett LLC, as and for its Complaint, alleges upon information and belief as follows:
JURISDICTION

1. This is an admiralty and maritime claim Within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333.
PARTIES

2. At all material times, C. H. ROBINSON COMPANY, INC (hereinafter “CH
Robinson” or “Plaintift”) was and is a corporation with an office and place of business located at
14701 Charlson Road, Eden Prairie, MN 55347, and is the owner of a consignment of 5,160
cartons Sweet Pototoes, laden in five containers, as more specifically described below.

3. At all material times, defendant, MAERSK LINE A/S d/b/a MAERSK LINE.
(hereinafter “Defendant” or “Maersk”) was and is a corporation with an office and place of

business located at 180 Park Avenue, Florham Park, New Jersey 07932 and at all relevant times,

Case 1:18-cv-10132-ALC Document 1 Filed 11/01/18 Page 2 of 6

was and is still doing business within the jurisdiction of this Honorable Court as a common
carrier of goods for hire.

4. Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf
of and for the interest of all parties Who may be or become interested in the said consignments,
as their respective interests may ultimately appear, and plaintiff is entitled to maintain this action.

RELEVANT FACTS

5. On or about June 8, 2017, a consignment consisting of 5,]60 Cartons of Sweet
Pototoes, laden in five 400 foot reefer containers, bearing numbers MNBU 0199133, MWMU
6427269, MNBU 3535355, MNBU 3283227 and MNBU 3551037, then being in good order and
condition, was delivered to Maersk and/or its agents in Charleston, South Carolina for
transportation to Felixstowe, United Kingdom, all in consideration of an agreed upon freight.

6. Notwithstanding the perishable nature of the cargo, Maersk failed to timely load
the aforementioned containers on board a vessel until July ll, 2017, more than one month after
the cargo had been first delivered to Maersk in Charleston.

7. The aforementioned five containers was loaded aboard the M/V MAERSK
KOKURA and the vessel departed Charleston, South Carolina on or about July 11, 2017 .

8. After the goods were loaded on board the subject vessel, Maersk informed
plaintiff that its vessel would not be stopping at the port of Felixstowe, where this consignment
was destined. Rather, Maersk informed that the containers would be discharged in Bremerhaven
and would then be transshipped to Felixstowe aboard the Maersk Seletar on or about July 22nd.

9. The Maersk Kokura was delayed in its arrival in Bremerhaven and did not arrive

until July 28, 2017, after the Maersk Seletar had already made her departure.

Case 1:18-cv-10132-ALC Document 1 Filed 11/01/18 Page 3 of 6

10. The five containers were loaded on board the E.R. TOKYO on August l in
Bremerhaven and were discharged in Felixstowe on or about August 4, 2017.

11. Containers MNBU 3283227 and MNBU 3551037 were out-gated to the customer
on August 4, 2017. Containers MNBU 0199133, MNBU 3535355 and MWMU 6427269 were
out-gated to the customer on August 7, 2017 .

12. The total transit time for the subject containers was between 58 and 60 days,
while the normal published transit time for this transit is 14 days.

13. When the container was delivered to the designated receiver it was discovered
that the cargo was not in the same good order and condition as when first delivered to Maersk
due to Maersk's failure to timely transport the cargo to its intended destination. The cargo was no
longer fit for human consumption and could only be sold for salvage.

14. The physical damage sustained to the cargo was due to the failure of Maersk
and/or its subcontractors to properly care for the cargo during the transit.

15. Plaintiff sustained damages in the amount of $86,398.39 as a result of the
foregoing.

16. By reason of the foregoing, plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be $86,398.39.

AS AND FOR A FIRST CAUSE OF ACTION - BREACH OF CONTRACT

17. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 through 16, inclusive, as if herein Set forth at length.

18. Pursuant to the contract entered into between the parties, defendant owed a

contractual and statutory duty to the Plaintiff, to carry, bail, keep and care for, protect and deliver

Case 1:18-cv-10132-ALC Document 1 Filed 11/01/18 Page 4 of 6

the Plaintiffs cargo in the same good order and condition as at the time said defendant first
accepted custody and control of the goods.

19. The defendant breached its contractual and statutory duties by failing to properly
care for, bail and protect the Plaintiff‘s cargo in the Same good order and condition as at the time
said defendant first accepted custody and control of the goods.

20. As a direct and proximate result of said breach of contract by defendant, the
Plaintiff has suffered damages in the amount presently estimated to be no less than $86,398.39.

21. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with more specificity at trial, no part of which has been paid, although duly demanded, Which are
presently estimated to be no less than $86,398.39.

AS AND FOR A SECOND CAUSE OF ACTION - BREACH OF BAILMENT

22. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 21, inclusive, as if herein set forth at length.

23. Pursuant to its obligations as a bailee for hire of the Plaintiff s cargo, the
defendant owed contractual and statutory duties to Plaintiff to carry, bail, keep and care for,
protect and deliver the Plaintiffs cargo in the same good order and condition as at the time said
defendant first accepted custody and control of the goods.

24. The defendant breached its duties as a bailee for hire by failing to properly carry,
bail, keep and care for, protect and deliver the Plaintiffs cargo in the same good order and
condition as at the time said defendant first accepted custody and control of the goods.

25. As a direct and proximate result of the breach of bailment by the Defendant, the

Plaintiff has suffered.damages in the approximate amount of $86,398.39 .

Case 1:18-cv-10132-ALC Document 1 Filed 11/01/18 Page 5 of 6

26. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $86,398.39.

AS AND FOR A THIRD CAUSE OF ACTION - NEGLIGENCE

27. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 26, inclusive, as if herein set forth at length.

28. The Defendant owed a duty to the Plaintiff to carry, bail, keep and care for,
protect and deliver the Plaintiffs cargo in the same good order and condition as at the time said
defendant first accepted custody and control of the goods.

29. The Defendant breached and was negligent in its duty to carry, bail, keep and care
for, protect and deliver the Plaintiffs cargo in the same good order and condition as at the time
said defendant first accepted custody and control of the goods.

30. As a direct and proximate result of the negligence by the Defendant, the Plaintiff
has suffered damages in the approximate amount of $86,398.39.

31. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $86,398.39.

WHEREFORE, Plaintiff prays:
l. That process in due form of law may issue against Defendant citing it to appear

and answer all and singular the matters aforesaid;

Case 1:18-cv-10132-ALC Document 1 Filed 11/01/18 Page 6 of 6

2. That judgment may be entered in favor of Plaintiff against Defendant for the
amount of Plaintiffs damages in the amount of at least $86,398.39 , together with interest, costs
and the disbursements of this action; and

3. That this Court grant to Plaintiff such other and further relief as may be just and

proper.

Dated: New York, New York
November l, 2018
424-70

CASEY & BARNETT LLC
Attomeys for Plaintiff

By: M 7
Martin F. Casey
305 Broadway, Ste 120

New York, New York 10010
(212) 286-0225

 

